DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE filed on October 6, 2020.  Claims 1, 6, 11 and 16 have been amended.  Claims 1-8, 10-18 and 20 are currently pending and have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 10,423,948) in view of Pitz (US 2017/0357971).
In addition to the motivation statements below, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Pitz in Wilson since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Adding the functionality of a loyalty program into the payment messaging would improve a user interaction. Additionally, both are in the field of electronic payments and one of ordinary skill in the art would recognize the combination to be predictable.
Claim 1 recites:
A computer-implemented method of completing a payment transaction between parties via communication analysis, the method comprising: (Wilson, Figs. 1-8, 2:45-2:61, system 100 implementing method of payment transaction including client device 102, servers and payment-service-system 113 over network 111) 

identifying, at the payment communication monitoring system, one or more of a sender unique identification and a receiver unique identification from the communication data; (Wilson, Fig. 1, 4:51-5:28, sender and receiver can be identified by unique identifiers such as usernames or phone numbers at server 108)
upon identifying one or more of the sender unique identification and the receiver unique identification from the communication data at the payment communication monitoring system, automatically sending a control signal from the payment communication monitoring system to a payment network system to: (Wilson, Fig. 1, 6:44-7:7, servers 104 include payment-service-system 113 to process payment transfers)
pull one or more of sender profile data corresponding to the sender unique identification and receiver profile data corresponding to the receiver unique identification; (Wilson, Fig. 1, 4:21-4:50, sender 140 can have account maintained at server 104; Fig. 1, 4:51-5:28, server 104 can identify an associated recipient financial account)
 confirm that one or more of the sender profile data corresponding to the sender unique identification and the receiver profile data corresponding to the receiver unique identification also corresponds to merchant profile data via a plurality of websites, wherein each of the plurality of websites includes at least a portion of the merchant profile data; (Wilson, Fig. 1, 15:7-15:23, payment-
identify transaction data within the communication data, the transaction data including a transaction amount; (Wilson, Fig. 1, 4:51-5:28, server 104 parses messages to find transaction amount)
determine which of the sender or the receiver receives the transaction amount and which of the sender or the receiver sends the transaction amount; and (Wilson, Fig. 1, 4:51-5:28, server 104 parses message to identify recipient)
compute loyalty rewards points for the transaction data based on the merchant profile data; (Wilson, 19:27-19:48, discusses server 104 can use transaction information such as special offers but does not specifically disclose computing loyalty rewards points based on merchant profile data.  However, Pitz, [0152], discloses loyalty, reward and merchant data are a part of transaction data.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the transaction data of Wilson to include merchant data and a determination of loyalty and rewards data as disclosed by Pitz since digital messages are generated and manipulated according to the policies of a payment network as discussed in Wilson, 12:29-12:43.)  
send a confirmation request message including the loyalty rewards points to one of the sender computer system or the receiver computer system that sends the transaction amount; (Wilson, Fig. 1, 4:51-5:28, confirmation message includes amount and reason)
wherein, in response to receiving a positive response to the confirmation request from one of the sender computer system or the receiver computer system, the payment communication monitoring system automatically sends a control signal to the payment 2Application Serial No. 15/874,569PATENTnetwork system to process, processing a 
Claim 11 corresponds to claim 1 and is rejected on the same grounds. 
Claim 2 recites:
The method of claim 1, wherein identifying the sender unique identification from the communication data includes parsing the communication data, and identifying one or more of an address, a phone number, a name, or a MAC address.  (Wilson, Fig. 1, 4:51-5:28, sender and receiver can be identified by unique identifiers such as usernames or phone numbers)
Claim 12 corresponds to claim 2 and is rejected on the same grounds.
Claim 3 recites:
The method of claim 1, further comprising determining whether one or more of the sender and the receiver are registered with the payment communication monitoring system.  (Wilson, Fig. 1, 9:48-9:56, financial account information is identified for the sender user and recipient user)
Claim 13 corresponds to claim 3 and is rejected on the same grounds.
Claim 4 recites:
The method of claim 3, further comprising sending a message to the sender indicating the sender is not registered if the sender is not registered with the payment communication monitoring system or sending a message to the receiver indicating the receiver is not registered if the receiver is not registered with the payment communication monitoring system.  (Wilson, Fig. 1, 9:36-9:47, if no financial account information is identified for either the sender user or recipient user, payment-service-system 113 can send a message requesting financial account information be submitted)
Claim 14 corresponds to claim 4 and is rejected on the same grounds.


Claim 5 recites:
The method of claim 1, wherein the transaction data includes a transaction amount, and a transaction timing.  (Wilson, Fig. 1, 12:4-12:27, transaction data includes transaction amount and time)
Claim 15 corresponds to claim 5 and is rejected on the same grounds.
Claim 6 recites:
The method of claim 1, further comprising determining whether the transaction data qualifies for a loyalty points or a rewards program of one or more of the sender and the receiver that also corresponds to the merchant profile data.  (Wilson, 19:27-19:48, discusses server 104 can use transaction information such as special offers but does not specifically disclose qualifying for a loyalty points or rewards program that corresponds to merchant profile data.  However, Pitz, [0152], discloses loyalty, reward and merchant data are a part of transaction data.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the transaction data of Wilson to include merchant data and a determination of loyalty and rewards data as disclosed by Pitz since digital messages are generated and manipulated according to the policies of a payment network as discussed in Wilson, 12:29-12:43.) 
Claim 16 corresponds to claim 6 and is rejected on the same grounds.
Claim 7 recites:
The method of claim 1, further comprising identifying a correlation identification from the communication data.  (Wilson, Fig. 1, 7:8-7:21, servers 104 store accounts associated with users in databases 107a-n)
Claim 17 corresponds to claim 7 and is rejected on the same grounds.
Claim 8 recites:
The method of claim 7, wherein the correlation identification corresponds to a loyalty rewards program.  (Wilson, Fig. 1, 7:8-7:21, servers 104 store accounts associated with users in databases 107a-
Claim 18 corresponds to claim 8 and is rejected on the same grounds.
Claim 10 recites:
The method of claim 1, wherein the payment communication monitoring system automatically sending the control signal to the payment network system to process the payment transaction for the transaction amount further includes sending one or more of a payment payload and a payment token to the receiver.  (Wilson, Fig. 1, 13:6-13:30, issuer processor server 123 transmits token through payment-service-system server 104 to client device 102A)
Claim 20 corresponds to claim 10 and is rejected on the same grounds.

Response to Arguments
Applicant's arguments filed 8/27/2020 have been fully considered and are addressed below.
Regarding the rejections under 35 U.S.C. 102 and 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Applicant argues Wilson does not describe confirming that at least one of the parties to the electronic communication exchange and transaction is a merchant by accessing a plurality of websites and confirming that each of the websites includes at least some of the merchant profile data.  The Examiner respectfully disagrees.  Wilson, Fig. 1, 15:7-15:23, notes payment-service-system server 104 may generate and update a user record according to registration or demographic data received from the client device(s) 102A and 102B during a registration process and according to other entities of the system 100, such as the host bank, issuer 
Lastly, it is respectfully noted that although the claimed features have been examined in view of the “as a whole” requirement of 35 U.S.C. 103, the subject application is a business method of executing a payment in the technological environment of a networked computing device.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, parsing natural language into a transaction request message, electronic transfers, loyalty programs and identity verification are familiar elements.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Prescott (US 2015/0356642) discusses confirming merchant profile data through the internet, [0031].
St. Lawrence (US 2016/0364743) discusses matching merchant profile data with network profile data, [0046].
Lee (US 9,645,789) discusses secure messaging where the identity of a user generating a communication is compared against profile data, Abstract.
Srivastava (US 9,686,308) discusses a trust rating for sender and recipient profiles, Abstract.
Amancherla (US 2017/0091773) discusses a risk assessment using customer and merchant profile data, [0053].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY HARPER whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached at (571)272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/GH/



/DAVID P SHARVIN/Primary Examiner, Art Unit 3692